 


110 HR 450 IH: Ice Age Floods National Geologic Trail Designation Act
U.S. House of Representatives
2007-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 450 
IN THE HOUSE OF REPRESENTATIVES 
 
January 12, 2007 
Mr. Hastings of Washington (for himself, Mr. Inslee, Mrs. McMorris Rodgers, Mr. Blumenauer, Mr. Simpson, Mr. Wu, Ms. Hooley, Mr. Walden of Oregon, and Mr. DeFazio) introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To designate the Ice Age Floods National Geologic Trail, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Ice Age Floods National Geologic Trail Designation Act. 
2.Findings and purpose 
(a)FindingsCongress finds that— 
(1)at the end of the last Ice Age, some 12,000 to 17,000 years ago, a series of cataclysmic floods occurred in what is now the northwest region of the United States, leaving a lasting mark of dramatic and distinguishing features on the landscape of parts of the States of Montana, Idaho, Washington and Oregon; 
(2)geological features that have exceptional value and quality to illustrate and interpret this extraordinary natural phenomenon are present on Federal, State, tribal, county, municipal, and private land in the region; and 
(3)in 2001, a joint study team headed by the National Park Service that included about 70 members from public and private entities completed a study endorsing the establishment of an Ice Age Floods National Geologic Trail— 
(A)to recognize the national significance of this phenomenon; and 
(B)to coordinate public and private sector entities in the presentation of the story of the Ice Age floods. 
(b)PurposeThe purpose of this Act is to designate the Ice Age Floods National Geologic Trail in the States of Montana, Idaho, Washington, and Oregon, enabling the public to view, experience, and learn about the features and story of the Ice Age floods through the collaborative efforts of public and private entities. 
3.DefinitionsIn this Act: 
(1)Ice age floods; floodsThe term Ice Age floods or floods means the cataclysmic floods that occurred in what is now the northwestern United States during the last Ice Age from massive, rapid and recurring drainage of Glacial Lake in Missoula, Montana. 
(2)PlanThe term plan means the cooperative management and interpretation plan authorized under section 5(e). 
(3)SecretaryThe term Secretary means the Secretary of the Interior. 
(4)TrailThe term Trail means the Ice Age Floods National Geologic Trail designated by section 4(a). 
4.Ice Age Floods National Geologic Trail 
(a)DesignationIn order to provide for public appreciation, understanding, and enjoyment of the nationally significant natural and cultural features of the Ice Age floods and to promote collaborative efforts for interpretation and education among public and private entities located along the pathways of the floods, there is designated the Ice Age Floods National Geologic Trail. 
(b)Location 
(1)MapThe route of the Trail shall be generally depicted on the map entitled Ice Age Floods National Geologic Trail, numbered P43/80,000 and dated June 2004. 
(2)RouteThe route shall generally follow public roads and highways. 
(3)RevisionThe Secretary may revise the map by publication in the Federal Register of a notice of availability of a new map as part of the plan. 
(c)Map AvailabilityThe map referred to in subsection (b) shall be on file and available for public inspection in the appropriate offices of the National Park Service. 
5.Administration 
(a)In GeneralThe Secretary, acting through the Director of the National Park Service, shall administer the Trail in accordance with this Act. 
(b)LimitationExcept as provided in subsection (f)(2), the Trail shall not be considered to be a unit of the National Park System. 
(c)Trail Management OfficeTo improve management of the Trail and coordinate Trail activities with other public agencies and private entities, the Secretary may establish and operate a trail management office at a central location within the vicinity of the Trail. 
(d)Interpretive FacilitiesThe Secretary may plan, design, and construct interpretive facilities for sites associated with the Trail if the facilities are constructed in partnership with State, local, tribal, or non-profit entities and are consistent with the plan. 
(e)Management Plan 
(1)In generalNot later than 3 years after funds are made available to carry out this Act, the Secretary shall prepare a cooperative management and interpretation plan for the Trail. 
(2)ConsultationThe Secretary shall prepare the plan in consultation with— 
(A)State, local, and tribal governments; 
(B)the Ice Age Floods Institute; 
(C)private property owners; and 
(D)other interested parties. 
(3)ContentsThe plan shall— 
(A)confirm and, if appropriate, expand on the inventory of features of the floods contained in the National Park Service study entitled Ice Age Floods, Study of Alternatives and Environmental Assessment (February 2001) by— 
(i)locating features more accurately; 
(ii)improving the description of features; and 
(iii)reevaluating the features in terms of their interpretive potential; 
(B)review and, if appropriate, modify the map of the Trail referred to in section 4(b); 
(C)describe strategies for the coordinated development of the Trail, including an interpretive plan for facilities, waysides, roadside pullouts, exhibits, media, and programs that present the story of the floods to the public effectively; and 
(D)identify potential partnering opportunities in the development of interpretive facilities and educational programs to educate the public about the story of the floods. 
(f)Cooperative Management 
(1)In generalIn order to facilitate the development of coordinated interpretation, education, resource stewardship, visitor facility development and operation, and scientific research associated with the Trail and to promote more efficient administration of the sites associated with the Trail, the Secretary may enter into cooperative management agreements with appropriate officials in the States of Montana, Idaho, Washington, and Oregon in accordance with the authority provided for units of the National Park System under section 3(l) of Public Law 91–383 (16 U.S.C. 1a–2(l)). 
(2)AuthorityFor purposes of this subsection only, the Trail shall be considered a unit of the National Park System. 
(g)Cooperative AgreementsThe Secretary may enter into cooperative agreements with public or private entities to carry out this Act. 
(h)Effect on Private Property RightsNothing in this Act— 
(1)requires any private property owner to allow public access (including Federal, State, or local government access) to private property; or 
(2)modifies any provision of Federal, State, or local law with respect to public access to or use of private land. 
(i)LiabilityDesignation of the Trail by section 4(a) does not create any liability for, or affect any liability under any law of, any private property owner with respect to any person injured on the private property. 
6.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this Act, of which not more than $12,000,000 may be used for development of the Trail. 
 
